Exhibit 10.2

AMENDMENT NO. 2

TO TERM LOAN CREDIT AGREEMENT

This AMENDMENT NO. 2 TO TERM LOAN CREDIT AGREEMENT, dated as of April 7, 2017
(this “Amendment No. 2”), is entered into by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, in its capacity as agent
(in such capacity, together with its successors and assigns, “Administrative
Agent”) pursuant to the Credit Agreement (as defined below) for the Lenders (as
defined below), TPG SPECIALTY LENDING, INC., as Joint Lead Arranger and
Documentation Agent pursuant to the Credit Agreement (in such capacity, together
with its successors and assigns, “Documentation Agent”) and the lenders from
time to time party to the Credit Agreement as lenders (individually, each a
“Lender” and collectively, “Lenders”) party hereto (who constitute Required
Lenders), DESTINATION MATERNITY CORPORATION, a Delaware corporation (“Lead
Borrower”), CAVE SPRINGS, INC., a Delaware corporation (“Cave”, and together
with Lead Borrower, each a “Borrower” and collectively, “Borrowers”), MOTHERS
WORK CANADA, INC., a Delaware corporation (“Mothers Work”), DM URBAN RENEWAL,
LLC, a New Jersey limited liability company (“DM Urban”, and together with
Mothers Work, each a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Administrative Agent, Documentation Agent, Lenders, Borrowers and
Guarantors have entered into a financing arrangement pursuant to which Lenders
have made a term loan to Borrowers in the original principal amount of
$32,000,000.00, as set forth in the Term Loan Credit Agreement, dated March 25,
2016, by and among Administrative Agent, Documentation Agent, Borrowers, the
Lenders parties thereto and the Guarantors (as the same now exists and is
amended and supplemented pursuant hereto and may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Credit
Agreement”) and the other Loan Documents;

WHEREAS, Lead Borrower has requested that Administrative Agent and Lenders
modify certain provisions of the Credit Agreement and Administrative Agent and
Required Lenders are willing to agree to such modifications on the terms and
subject to the conditions set forth herein; and

WHEREAS, by this Amendment No. 2, Administrative Agent, Required Lenders, and
Borrowers desire and intend to evidence such agreement and to make certain
related amendments to the Credit Agreement.

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

(a) Definitions. For purposes of this Amendment No. 2, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement.

2. Amendment No. 2 Effective Date. This Amendment No. 2 shall become effective
as of the date on which each of the following conditions has been satisfied, as
determined by Administrative Agent in its sole discretion (the “Amendment No. 2
Effective Date”):

(i) this Amendment No. 2 shall have been duly executed by each party hereto;



--------------------------------------------------------------------------------

(ii) the Administrative Agent and the Documentation Agent shall have received a
copy of an amendment to the ABL Loan Agreement, duly executed by the ABL Agent,
requisite ABL Lenders, Borrowers and Guarantors;

(iii) the Administrative Agent and the Documentation Agent shall have received a
copy of an amendment to the Intercreditor Agreement, duly executed by the ABL
Agent, Administrative Agent, Borrowers and Guarantors;

(iv) no Event of Default exists or has occurred and is continuing; and

(v) Borrowers shall have delivered to Administrative Agent and the Documentation
Agent such other documents, information, certificates, records, and filings as
the each may reasonably request.

3. Amendments to Credit Agreement. Upon the Amendment No. 2 Effective Date:

(a) The following definition is hereby added to the Credit Agreement:

“Combined Loan Caps” means, at any time, the sum of (i) Loan Cap, and (ii) the
lesser of the (x) the outstanding aggregate principal amount of the Term Loans,
and (y) Borrowing Base.

“Permitted FFE Financing” means Indebtedness secured by Liens on the Permitted
Financed FFE, which Indebtedness is on terms which are reasonably satisfactory
to the Administrative Agent and the Documentation Agent.

“Permitted Financed FFE” means the furniture, fixtures and Equipment listed on
Schedule 1.01(c).

“Permitted FFE Financing Proceeds” has the meaning set forth in clause (x) of
the “Permitted Indebtedness” definition.

(b) Section 2.09(b)(i) is hereby amended by deleting “Closing Date” therein and
replacing it with “Amendment No. 2 Effective Date”.

(c) Section 7.15 of the Credit Agreement is hereby amended by deleting clauses
(a) and (b) in their entirety and replacing them with the following:.

“(a) Excess Availability. Permit Excess Availability at any time to be less than
the greater of (i) ten percent (10%) of the Combined Loan Caps (calculated
without giving effect to the Term Loan Reserve) and (ii) $10,000,000.

(b) [Reserved].”

(d) The definition of “Permitted Encumbrances” as set forth in Section 1.01 of
the Credit Agreement is hereby amended by adding the following clause (ff):

“(ff) Liens on Permitted Financed FFE in connection with any Permitted FFE
Financing permitted under clause (x) of the definition of “Permitted
Indebtedness”; provided, that (i) the Indebtedness secured thereby does not
exceed the fair market value (in place) of the Permitted Financed FFE, and
(ii) such Liens shall not extend to any property or assets of the Loan Parties
other than the Permitted Financed FFE and proceeds thereof”.

 

2



--------------------------------------------------------------------------------

(e) The definition of “Permitted Indebtedness” as set forth in Section 1.01 of
the Credit Agreement is hereby amended by adding the following clause (x):

“(x) Permitted FFE Financing, provided, however, that in connection with any
Permitted FFE Financing (or all such financings in the aggregate), Borrowers
shall prepay the Term Loans in an aggregate amount that is the lesser of
(i) $5,000,000 and (ii) the net proceeds to the Borrower of the Permitted FFE
Financing after paying all amounts due under the Wells Equipment Financing
Documents in order to terminate the financing thereunder and secure the release
of the equipment financed thereunder, and deducting the fees, costs and expenses
of the Permitted FFE Financings (the “Permitted FFE Financing Proceeds”).

(f) Permitted Financed FFE Schedule. The Credit Agreement is hereby amended by
adding a new Schedule 1.01(c) in the form of Exhibit A hereto.

4. Release of Permitted Financed FFE; Waiver of Prepayment Fee. In connection
with any Permitted FFE Financing which is subject to a lien on furniture,
fixtures or equipment in favor of the Lenders (as identified on Schedule
1.01(c)) or with respect to any other furniture, fixtures or equipment (as
identified on Schedule 1.01(c)), upon the receipt by the Term Loan Agent of the
Permitted FFE Financing Proceeds in connection with such financing for payment
of the Term Loans pursuant to the Term Loan Credit Agreement (for the avoidance
of doubt any such payment of the Permitted FFE Financing Proceeds shall be
deemed a mandatory prepayment under Section 2.05(g)), the Administrative Agent
hereby agrees to terminate all security interests in the Permitted Financed FFE
and agrees to file the required UCC-3 statement and other termination filings
and releases and to take all reasonable additional steps as may be necessary to
release the Administrative Agent’s security interests and liens in the Permitted
Financed FFE. Notwithstanding anything contained in the Credit Agreement to the
contrary, Wells Fargo Bank, National Association, as a Lender hereby waives the
required payment of any applicable Prepayment Premium in connection with the
prepayment with Permitted FFE Financing Proceeds in connection with the
Permitted FFE Financing, provided, that such waiver shall only be applicable to
the extent such Permitted FFE Financing occurs within one hundred twenty
(120) days of the Amendment No. 2 Effective Date and for the avoidance of doubt,
shall only be applicable to a payment in connection with the Permitted FFE
Financing within such time period and not any other voluntary or mandatory
payment under the Credit Agreement or to any other Lender.

5. Representations and Warranties. Borrowers each represent and warrant with and
to the Administrative Agent, the Documentation Agent and each Lender on the
Amendment No. 2 Effective Date as follows:

(a) no Default or Event of Default exists or has occurred and is continuing as
of the date of this Amendment No. 2;

(b) this Amendment No. 2 and the amendment of even date herewith to the
Intercreditor Agreement have been duly authorized, executed and delivered by all
necessary action on the part of Borrowers and the other Loan Parties and, if
necessary, its equity holders and is in full force and effect as of the date
hereof, as the case may be, and the agreements and obligations of Borrowers and
the other Loan Parties contained herein and therein constitute legal, valid and
binding obligations of Borrowers and the other Loan Parties, enforceable against
Borrowers and the other Loan Parties in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought;

 

3



--------------------------------------------------------------------------------

(c) the execution, delivery and performance of this Amendment No. 2 and the
amendment of even date herewith to the Intercreditor Agreement (i) are within
each Borrower’s and Guarantor’s corporate or limited liability company powers
and (ii) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation or formation, operating
agreement, by laws, or other organizational documentation, or any indenture,
agreement or undertaking (including, without limitation, the Term Loan
Documents) to which any Borrower or other Loan Party is a party or by which any
Borrower or other Loan Party or its property are bound; and

(d) all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

6. Effect of this Amendment No. 2. Except as expressly set forth herein, no
other consents, amendments, changes or modifications to the Loan Documents are
intended or implied hereby, and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers and the other Loan Parties shall not be
entitled to any other or further consent by virtue of the provisions of this
Amendment No. 2 or with respect to the subject matter of this Amendment No. 2.
To the extent of conflict between the terms of this Amendment No. 2 and the
other Loan Documents, the terms of this Amendment No. 2 shall control. The
Credit Agreement and this Amendment No. 2 shall be read and construed as one
agreement.

7. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 2 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

8. Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9. Further Assurances. Borrowers and other Loan Parties shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Administrative Agent and/or the Documentation Agent to
effectuate the provisions and purposes of this Amendment No. 2.

10. Entire Agreement. This Amendment No. 2 and the other Loan Documents
represent the entire agreement and understanding concerning the subject matter
hereof and thereof among the parties hereto, and supersedes all other prior
agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof and thereof, whether oral or written.

11. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 2.

12. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 2 by telefacsimile or other

 

4



--------------------------------------------------------------------------------

electronic method of transmission shall have the same force and effect as
delivery of an original executed counterpart of this Amendment No. 2. Any party
delivering an executed counterpart of this Amendment No. 2 by telefacsimile or
other electronic method of transmission shall also deliver an original executed
counterpart of this Amendment No. 2, but the failure to do so shall not affect
the validity, enforceability, and binding effect of this Amendment No. 2.

13. RELEASE. ON AND PRIOR TO THE AMENDMENT NO. 2 EFFECTIVE DATE, LOAN PARTIES,
TOGETHER WITH THEIR SUCCESSORS AND ASSIGNS, HEREBY ACKNOWLEDGE THAT THEY HAVE NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
THEIR LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT, DOCUMENTATION AGENT OR
ANY LENDER IN RESPECT OF OR RELATED TO ANY LOAN DOCUMENT. LOAN PARTIES HEREBY
VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE ADMINISTRATIVE AGENT,
DOCUMENTATION AGENT AND EACH LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES,
AFFILIATES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, ASSERTED OR
UNASSERTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, IN EACH CASE
SOLELY TO THE EXTENT ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT NO. 2 IS EXECUTED, WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER (WHETHER
OR NOT PRESENTLY SUSPECTED, CONTEMPLATED OR ANTICIPATED) HAVE (ON OR PRIOR TO
THE DATE OF THIS AMENDMENT NO. 2) IN RESPECT OF OR RELATED TO ANY LOAN DOCUMENT
AGAINST ADMINISTRATIVE AGENT, DOCUMENTATION AGENT, ANY LENDER, THEIR
PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOAN OR ADVANCE,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE MAXIMUM RATE, THE EXERCISE OF
ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT NO. 2.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

AGENT AND LENDER:     BORROWERS: WELLS FARGO BANK, NATIONAL
ASSOCIATION,     DESTINATION MATERNITY CORPORATION as Administrative Agent and a
Required Lender     By:   /s/ Anthony M. Romano     Name:   Anthony M. Romano
By:   /s/ Wai Yin Cheng     Title:   Chief Executive Officer and President Name:
  Wai Yin Cheng     Its Authorized Signatory         CAVE SPRINGS, INC. LENDER:
        By:   /s/ Ronald J. Masciantonio TPG SPECIALTY LENDING, INC., as    
Name:   Ronald J. Masciantonio Documentation Agent and a Required Lender    
Title:   Assistant Secretary By:   /s/ Michael Fishman     GUARANTORS: Name:  
Michael Fishman     Its Authorized Signatory     MOTHERS WORK CANADA, INC.    
By:   /s/ Anthony M. Romano     Name:   Anthony M. Romano       Title:   Chief
Executive Officer and President     DM URBAN RENEWAL, LLC     By:   /s/ Anthony
M. Romano     Name:   Anthony M. Romano       Title:   Chief Executive Officer

 

6